        Case 8:19-cr-00200-TDC Document 34 Filed 05/13/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                            *
                                                    *
         v.                                         *       CRIMINAL NO. TDC-19-200
                                                    *
ERIC EION MARQUES,                                  *
                                                    *
                Defendant.                          *
                                                    *
                                                  *******
              ORDER GRANTING GOVERNMENT'S CONSENT MOTION TO
                  EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       Having considered the grounds advanced in the Government's Consent Motion to Exclude

Time Under the Speedy Trial Act, and good cause having been shown in support of the relief

requested by this consent motion, the Court, on this ~          day of May, 2019, hereby makes the

following findings of fact.

        1.     The Court finds that the ends of justice served by granting the requested

continuance in this matter outweigh the best interest of the public and the defendants in a speedy

trial, inasmuch as the parties need a longer period than is normally afforded under the federal

Speedy Trial Act for review of the pertinent records, conduct of plea discussions, and pre-trial

preparation in the event that no agreement is reached upon a plea.

       2.      The Court further finds that this case is sufficiently complex that it is unreasonable

to expect adequate preparation for pretrial proceedings or for the trial itself within the time limits

ordinarily established by the Speedy Trial Act, 18 U.S.C.    S 3l6l(c)(1).   This case is unusual and

complex owing to the nature of the prosecution, which involves charges of a conspiracy to

distribute and advertise child pornography, as well as substantive offenses of advertising and

distributing child pornography, and a significant amount of child exploitation material.
        Case 8:19-cr-00200-TDC Document 34 Filed 05/13/19 Page 2 of 2




        3.      The Court further finds that time needed for counsel to engage in plea negotiations

qualifies as a proceeding     concerning   the defendant pursuant to 18 U.S.C.   S 3161(h)(l),       thereby

providing an additional basis for time to be excluded under the Speedy Trial Act.

        Accordingly,     it is hereby

        ORDERED that the requested consent motion is GRANTED; and it is further

        ORDERED that for the reasons set forth in the government's          consent motion, all time

between May 8, 2019, the date of the filing of this motion, and August 8, 2019, shall be excluded

from calculations     of the amount of time that has expired under the Speedy Trial Act, 18 U.S.C.             S
3161, in this case.




                                                  HONORABLE THEODORE                             G
                                                  UNITED STATES DIST




                                                     2
